DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed September 23rd 2022, claims 1-30 are pending for examination with a March 18th 2018 priority date under 35 USC §119(e).
	By way of the present Amendment, claims 1, 4-6, 8-15, 17-20, 22, 24-27, and 29-30 are amended. Claims 2 and 7 are previously canceled. Claim 31 is newly added.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 29-31 are rejected under 35 U.S.C. §103 as being unpatentable over Farrell et al. (US 2017/0289495), hereinafter Farrell, and further in view of Pasila et al. (US 2012/0179541), hereinafter Pasila.

Claim 1
“a memory configured to store information having an image; a user interface having a display screen” Pasila [0009] discloses “at least one picture or video are stored… touch screen”;

“a controller coupled to the memory and the user interface and adapted to display the image on the display screen” Pasila [0009] discloses “at least one picture or video are stored on a server and the picture has been associated with a product has designated area which trigger a pop up frame to be displayed”;

“wherein the image displayed on the display screen includes a plurality of sound spots, wherein each of the plurality of sound spots corresponds to a respective region of the image displayed on the display screen that is selectable by a user’s touch” Farrell [0006] teaches a viewer-selectable region corresponding to a first sound source recorded by at least one microphone, and adjusting an audio signal played by the modified video recording based upon selection of the viewer-selectable region during playback of the modified video recording;

“wherein the user interface is adapted to interact with the user to allow the user to select each of the plurality of sound spots displayed on the display screen, and the user interface is further adapted to allow the user to select a recording mode and a playback mode” Farrell [0006] teaches recording and adjusting an audio signal played by the modified video recording based upon selection of the viewer-selectable region during playback of the modified video recording;

“a recording device, wherein in the recording mode; the recording device is adapted to record one of an audio file or a video file of the user as an object data upon the user selecting one of the plurality of sound spots display on the display screen” Farrell [0039][0040] teaches a set of image regions with audio or video spots as claimed, and “a user interface for selecting from among a multiplicity of recorded sound sources in a segment”;

“wherein the controller displays the image including the one of the plurality of sound spots on the display screen
while the recording device records the one of the audio file or the video file of the user” Farrell [0052] discloses “each video may be associated with more than one video images … the audio spot for each audio recording will likely be located in a different region of each video recording”;

“the controller is adapted to: embed the object data at the one of the plurality of sound spots; and store the image, the one of the plurality of sound spots, and the object data embedded at the one of the plurality of sound spots as a unitary file in the memory to archive the unitary file for later playback” Farrell [0039] discloses “a set of image regions, ‘audio spots,’ or ‘auxels,’ during video playback by providing… (i) recording multiple sound sources … selecting from among a multiplicity of recorded sound sources in a segment”;

“wherein the playback mode: the controller is adapted to play, from the unitary file, the object data embedded at the one of the plurality of sound spots upon the user selecting the one of the plurality of sound spots displayed on the display screen” Farrell [0006] teaches a viewer-selectable region corresponding to a first sound source recorded by at least one microphone, and adjusting an audio signal played by the modified video recording based upon selection of the viewer-selectable region during playback of the modified video recording.

Farrell and Pasila disclose analogous art. However, Farrell does not spell out the “image storing” as recited above. It is disclosed in Pasila. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Pasila into Farrell to enhance its user interface interactive functions.

Claim 3
“a camera that acquires the image” Farrell [0006] teaches recording and adjusting an audio signal played by the modified video recording based upon selection of the viewer-selectable region during playback of the modified video recording; the “camera” is inherently disclosed.

Claim 4
“wherein the display screen is a touch-sensitive screen, and each of the plurality of sound spots corresponds to a portion of the touch-sensitive screen that is configured by the user interface to be sensitive to the user’s touch” Pasila Figure 2 depicts the “portion of the touch-sensitive screen” and Pasila [0009] spells out the “touch screen” as claimed.

Claim 5
“a microphone that records a voice of the user and stores the recorded voice in the object data embedded at the respective region of the image corresponding to the one of the plurality of sound spots” Farrell [0006][0039] teaches a plurality of selectable regions with audio spots and video recording that inherently discloses a camera.

Claim 6
“a video camera that records a video of the user, and stores the recorded video in the object data embedded at the respective region of the image corresponding to the one of the plurality of sound spots” Farrell [0006][0039] teaches a plurality of selectable regions with audio spots and video recording that inherently discloses a camera.

Claim 29
“the user interface is further adapted to allow the user to select the location with a single click or a single tap” Pasila [0025] discloses a “touch screen”;

“the controller is further adapted to define the first region around the selected location based on the single click or the single tap” Pasila [0025] discloses “a picture 202 has designated area(s) 208 which trigger popup frame to be displayed when hovered with mouse or other pointing means such as touch screen”.

Claim 30
“wherein the controller is further adapted to not play the object data when the user selects a region of the image other than the first region” Pasila [0025] discloses “a picture 202 has designated area(s) 208 which trigger popup frame to be displayed when hovered with mouse or other pointing means such as touch screen”, when the mouse is not hovering over the designated area, no popup frame is displayed.

Claim 31
“wherein each of the plurality of sound spots includes a respective object of the image, and each of the plurality of sound spots has a defined radius that is based upon a size of the respective object” Pasila Figure 7 depicts rectangular shape area indictors (702, 704); although the indicators are not circular with a radius as claimed, the function of indicating designated spot is the same.

Claims 8-18, 21-25, and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Farrell et al. (US 2017/0289495), hereinafter Farrell, in view of Pasila et al. (US 2012/0179541), hereinafter Pasila, and further in view of Lu et al. (US 2019/0147305), hereinafter Lu.

Claim 8
“employing a packing device to merge the image, the one of the plurality of sound spots, and the object data embedded at the one of the plurality of sound spots into the object tagged image (OTI) file having a filename indicating that the OTI file is an OTI file format” Lu [0080] discloses “an object insertion option 514b (for placing an object on the image, e.g., for writing text on top of the image), and an object tagging option 514c (for outlining and tagging an object in the image)” and Lu [0031] discloses “the term ‘image’ includes digital images and frames of digital video… the term ‘digital image’ includes digital files with the following file extensions: JPG, TIFF, BMP, PNG, RAW, OR PDF.”;

“wherein the OTI file is a single file, and wherein the OTI file is structured for the controller to play, from the OTI file, the object data embedded at the one of the plurality of sound spots upon the user selecting the one of the plurality of sound spots displayed on the screen in the playback mode” Pasila Figures 2-3 and [0026] discloses “[a] content (picture, video) owner can associate tagbubble 30 to his content… the content owner defines area in the picture where he/she wants to associate additional information”, Pasila [0025] further discloses “[t]abbubble 30 can include information like text 306, pricing etc information about the product 304… Tagbubble 30 can contain any HTML code and can include pictures, videos etc any digital items”.
Claim 8 is also rejected for the rationale given for claim 1.

Farrell, Pasila, and Lu disclose analogous art. However, Farrell does not spell out the “OTI files” as claimed above. This feature is disclosed in Lu. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Lu into Farrell to enhance its user interface interactive functions.

Claim 9
“wherein the screen is a touch-sensitive screen, and each of the plurality of sound spots corresponds to a portion of the touch-sensitive screen that is configured to be sensitive to the user’s touch” Pasila [0025] spells out a “touch screen” and “sound spots” is taught in Farrell.

Claim 10
“merging the image, the one of the plurality of sound spots and the object data into the object tagged image (OTI) file” Lu [0080] teaches OTI file that merges image with object data;

“storing the OTI file in a non-volatile memory device, the OTI file including a filename having a uniform filename extension indicating that the OTI file is in an OTI file format” Lu [0080] discloses “an object insertion option 514b (for placing an object on the image, e.g., for writing text on top of the image), and an object tagging option 514c (for outlining and tagging an object in the image)” and Lu [0031] discloses “the term ‘image’ includes digital images and frames of digital video… the term ‘digital image’ includes digital files with the following file extensions: JPG, TIFF, BMP, PNG, RAW, OR PDF”.
Claim 10 is also rejected for the rationale given for claim 8.

Claim 11 
“acquiring an audio recording of the user” Farrell [0006] teaches a viewer-selectable region corresponding to a first sound source recorded by at least one microphone, and adjusting an audio signal played by the modified video recording based upon selection of the viewer-selectable region during playback of the modified video recording.

Claim 12
Claim 12 is rejected for the rationale given for claim 9.

Claim 13
“wherein the acquiring the image further comprises acquiring the image by one of: capturing the image with a camera; or selecting the image as pre-stored in a memory” Pasila [0009] discloses “at least one picture or video are stored… touch screen”.

Claim 14
“wherein the recording the user comprises at least one of: recording a sound clip of the user or recording a video clip of the user” Farrell [0006] teaches 4adjusting an audio signal played by the modified video recording based upon selection of the viewer-selectable region during playback of the modified video recording.

Claim 15
“employing a playback device to acquire a file” Pasila Figure 3 and [0025] further discloses “[t]abbubble 30 can include information like text 306, pricing etc. information about the product 304… Tagbubble 30 can contain any HTML code and can include pictures, videos etc. any digital items”; the “playback” function is inherently discloses in the Tagbubble video;

“playing the object data that is embedded at the one of the plurality of sound spots to the user with the playback device” Farrell [0006] teaches recording and adjusting an audio signal played by the modified video recording based upon selection of the viewer-selectable region during playback of the modified video recording.
Claim 15 is also rejected for the similar rationale given for claim 10.

Claim 16
“wherein a unique filename extension indicates that the file format is an OTI file format” Lu [0080] discloses “an object insertion option 514b (for placing an object on the image, e.g., for writing text on top of the image), and an object tagging option 514c (for outlining and tagging an object in the image)” and Lu [0031] discloses “the term ‘image’ includes digital images and frames of digital video… the term ‘digital image’ includes digital files with the following file extensions: JPG, TIFF, BMP, PNG, RAW, OR PDF”.

Claim 17
“wherein the object data includes a sound clip recording by the user” Farrell [0006] teaches a viewer-selectable region corresponding to a first sound source recorded by at least one microphone, and adjusting an audio signal played by the modified video recording based upon selection of the viewer-selectable region during playback of the modified video recording.

Claim 18
“wherein the object data includes a verbal description by the user” Farrell [0039][0040] teaches recording user’s audio or video messages; claim 18 fails to further limit its parent claim 15, which already recites object data in sound spots.

Claim 21
“wherein the OTI file has executable code which is executed by the playback device to play back the object data in
the OTI file” Lu [0031] teaches digital images that includes digital files with various file extensions, such as JPG, Tiff, BMP, PNG, RAW, PDF etc.

Claim 22
Claim 22 is rejected for the similar rationale given for claims 1 and 15.

Claims 23-25 & 28
Claims 23-25 and 28 are rejected for the similar rationale given for claims 16-18 and 21 respectively.

Claims 19-20 and 26-27 are rejected under 35 U.S.C. §103 as being unpatentable over Farrell et al. (US 2017/0289495), hereinafter Farrell, in view of Pasila et al. (US 2012/0179541), hereinafter Pasila, and further in view of Lu et al. (US 2019/0147305), hereinafter Lu, and Sako et al. (US 2008/0088646), hereinafter Sako.

Claim 19
“wherein the one of the plurality of sound spots is made more visually prominent when the object data is being played back” Sako [0105] discloses “[t]he imaging signal processing section 15 is assumed as serving also as a so-called video processor, and being a portion for processing the imaging signal to achieve various types of display. … The imaging signal processing section 15 is also capable of generating scaled-up or scaled-down images being results of partially scaling up or down the imaging signal, and image effects processing including … partial highlight display”.

Farrell, Pasila, Lu, and Sako disclose analogous art. However, Farrell does not spell out the “visually prominent” as recited above. It is disclosed Sako. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of
Sako into Farrell to enhance its video playback functions.

Claim 20
“wherein the one of the plurality of sound spots is made more visually prominent by at least one of: highlighting the respective region of the image corresponding to the one of the plurality of sound spots on the screen of the user interface, or enlarging the respective region of the image corresponding to the one of the plurality of sound spots on the screen of the user interface” Pasila Figure 2 depicts the first region of the image (i.e., 208) more visually prominent as claimed.

Claim 26
“wherein a given region of the plurality of regions of the image is made more visually prominent while the object data embedded at the given region is being played” Sako [0094] discloses “image effects processing including mosaicking… partial highlight display”.

Claim 27
“wherein the given region of the image is made more visually prominent during playback by at least one of highlighting the given region of the image or enlarging a portion of the image inside of the given region on the user interface” Sako [0105] discloses “[t]he imaging signal processing section 15 is assumed as serving also as a so-called video processor, and being a portion for processing the imaging signal to achieve various types of display. … The imaging signal processing section 15 is also capable of generating scaled-up or scaled-down images being results of partially scaling up or down the imaging signal, and image effects processing including … partial highlight display”.

Response to Arguments
Applicant's arguments filed September 23rd 2022 have been fully considered but they are not persuasive.
	Applicant argues that “Pasila and the other applied references fail to disclose any ‘recording mode’ as recited by currently amended independent claim 1”. Accordingly, a newly cited reference, Farrell et al., is applied in the present Office action. Since there is no mechanism or algorithm disclosed in the Specification of the present application regarding mode switch, the “recording mode” as claimed is therefore construed and cited as “recording”.
	Further, applicant argues that “dependent claim 28, which recites that ‘the OTI file has executable code which is executed by the playback device to play back the object data file from the OTI file.’ For this feature, the Office Action relies on col. 10, lines 2-5 of Samarasekera, … this disclosure does not correspond to ‘the OTI file has executable code which is executed by the playback device to play back the object data file from the OTI file,’ as recited by claim 28.” Said argument is not persuasive.
	It is well known in the art that “executable code” is machine language that loads and executes without further processing by a software compiler or linker. In the present application, no particular definition or special processing defined for the argued “executable code executed by the playback device”. Evidently, the claimed executable code is different from the commonly known “.exe” code. Thus, the code executed by the playback device, not a computer processor, has to be image related code. Accordingly, files with extensions like JPG, Tiff, BMP, PNG, RAW, PDF etc. are cited in the present Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175